 
 
I 
111th CONGRESS
1st Session
H. R. 3702 
IN THE HOUSE OF REPRESENTATIVES 
 
October 1, 2009 
Mr. Boozman introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Controlled Substances Act to provide enhanced penalties for marketing controlled substances to minors. 
 
 
1.Short titleThis Act may be cited as the Stop Marketing Illegal Drugs to Minors Act.
2.Sentencing enhancements for marketing controlled substances to minorsSection 418 of the Controlled Substances Act (21 U.S.C. 859) is amended—
(1)in the section heading, by adding at the end the following: ; marketing to minors;
(2)in subsection (a), by inserting after twenty-one years of age the following: , or who manufactures, creates, distributes, or possesses with intent to distribute a controlled substance that is flavored, colored, packaged, or otherwise altered in a way that is designed to make that controlled substance more appealing to a person under twenty-one years of age, or who attempts or conspires to do so,;
(3)in subsection (b), by inserting after twenty-one years of age the following: , or who manufactures, creates, distributes, or possesses with intent to distribute a controlled substance that is flavored, colored, packaged, or otherwise altered in a way that is designed to make that controlled substance more appealing to a person under twenty-one years of age, or who attempts or conspires to do so,; and
(4)by adding at the end the following:

(c)If the controlled substance that is involved in an offense under this section is methamphetamine, its salts, isomers, and salts of its isomers or a mixture or substance containing a detectable amount of methamphetamine, its salts, isomers, or salts of its isomers, unless a greater term of imprisonment is imposed under another provision of this Act, the offender shall—
(1)in the case of a first offense—
(A)if the amount of the methamphetamine involved is 50 grams or more or of the mixture involved is 500 grams or more, be fined not more than $8,000,000 if an individual and not more than $20,000,000 if a person other than an individual, and imprisoned for any term of years not less than 20, or for life;
(B)if the amount of methamphetamine involved is not less than 5 nor more than 50 grams or of the mixture is not less than 50 grams nor more than 500 grams, be fined not more than $4,000,000 if an individual and not more than $10,000,000 if a person other than an individual, and imprisoned for any term of years not less than 10, nor more than 80; and
(C)fined not more than $2,000,000 if an individual and not more than $10,000,000 if a person other than an individual, and imprisoned any term or years not less than 5 nor more than 40, in any other case;
(2)in the case of a second offense—
(A)if the amount of the methamphetamine involved is 50 grams or more or of the mixture involved is 500 grams or more, be fined not more than $16,000,000 if an individual and not more than $40,000,000 if a person other than an individual, and imprisoned for any term of years not less than 40, or for life;
(B)if the amount of methamphetamine involved is not less than 5 but is less than 50 grams or of the mixture is not less than 50 grams but is less than 500 grams, be fined not more than $8,000,000 if an individual and not more than $20,000,000 if a person other than an individual, and imprisoned for any term of years not less than 20, or for life; and
(C)fined not more than $4,000,000 if an individual and not more than $20,000,000 if a person other than an individual, and imprisoned any term or years not less than 10 nor more than 60, in any other case; and
(3)in the case of a third or subsequent offense—
(A)if the amount of the methamphetamine involved is 50 grams or more or of the mixture involved is 500 grams or more, be fined not more than $32,000,000 if an individual and not more than $80,000,000 if a person other than an individual, and imprisoned for life;
(B)if the amount of methamphetamine involved is not less than 5 but is less than 50 grams or of the mixture is not less than 50 grams but is less than 500 grams, be fined not more than $16,000,000 if an individual and not more than $40,000,000 if a person other than an individual, and imprisoned for life; and
(C)fined not more than $8,000,000 if an individual and not more than $40,000,000 if a person other than an individual, and imprisoned for life, in any other case.. 
 
